Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 12/15/2021. As directed, claims 1-3, 5-6, 8-13, and 15-20 were amended. Accordingly, claims 1-20 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  
In claim 7, line 1, it appears Applicant intended “the circuitry is configured to” to read --the circuitry is further configured to--
In claim 9, line 7, it appears Applicant intended “the evaluated value for the vehicle-friendly driving” to read --the evaluated value for vehicle-friendly driving--
Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, the term “assessor”, in this context, itself acts as both the placeholder and the functional language insofar as “an assessor” is understood to perform an assessment. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 11 each recite the term “an assessor”, which was previously interpreted as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. This interpretation is maintained, and in light of Applicant’s instant traversal (see Remarks page 7), the claim element is deemed indefinite. Applicant argues that “a term must be modified by functional language in order to invoke 35 U.S.C. § 112(f). As “[an] assessor” is not modified by functional language, it does not invoke 35 U.S.C. § 112(f)”. Accordingly, the claims are deemed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and also instantly introduce indefiniteness issues around what the term “assessor” means. Specifically, it is unclear whether “an assessor” is a human performing the function of assessing vehicles, or a computer configured to perform the function of assessing vehicles, or a software subsection configured 
Claims 2-10 and 12-20 depend from claims 1 and 11, respectively, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim Rejections - 35 USC § 101
Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

101 Analysis – Step 1
Claim 1 is directed to a server apparatus (i.e., a machine) and claim 11 is directed to a method (i.e., a process). Therefore, claims 1 and 11 are each within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The information providing method of claim 11 mirrors claim 1, and is analyzed similarly. Claim 1 recites:

A server apparatus, comprising:
circuitry configured to:
acquire identification information of an assessment target vehicle from an external server of an assessor;

acquire pieces of history information of a plurality of vehicles;
derive statistical information on the pieces of history information for each of a plurality of vehicle models; and
provide first provision information based on the history information of the assessment target vehicle and second provision information based on the statistical information regarding a vehicle model of the assessment target vehicle, to the external server. 

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “deriving statistical information …” in the context of this claim encompasses a person looking at data collected and forming a simple judgement based at least in part on a statistics principal (i.e., deriving an average). Accordingly, the claim recites at least one abstract idea. 

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A server apparatus, comprising:
circuitry configured to:
acquire identification information of an assessment target vehicle from an external server of an assessor;
acquire history information of the assessment target vehicle based on the identification information;
acquire pieces of history information of a plurality of vehicles;
derive statistical information on the pieces of history information for each of a plurality of vehicle models; and
provide first provision information based on the history information of the assessment target vehicle and second provision information based on the statistical information regarding a vehicle model of the assessment target vehicle, to the external server. 

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “[acquiring] identification information of an assessment target vehicle…,” “[acquiring] history information of the assessment target vehicle…”, “[acquiring] pieces of history information…” and “[providing] first provision information … and second provision information … to the external server” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (circuitry) to perform the process. In particular, the acquiring step from the external server and the other acquiring steps are recited at a high level of generality (i.e. as a general means of gathering identification information of an assessment target vehicle, history information of the assessment target vehicle, and pieces of history information of a plurality of vehicles for use in the deriving step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The providing provision information step to the external server is also recited at a high level of generality (i.e. as a general means of providing the history information of the assessment target vehicle and the statistical information regarding a vehicle model of the assessment target vehicle from the deriving step), and amounts to mere post solution communicating, which is a form of insignificant extra-solution activity. Lastly, the “circuitry” merely describes how to 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using circuitry to perform the deriving… amounts to nothing more 
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “[acquiring] identification information of an assessment target vehicle…,” “[acquiring] history information of the assessment target vehicle…”, “[acquiring] pieces of history information…” and “[providing] first provision information … and second provision information … to the external server” are well-understood, routine, and conventional activities because Applicant’s specification recites that the acquiring steps are performed by a purchase trader from a vehicle owner (i.e., a business transaction between two humans) and the providing step is performed electronically using conventional wired and wireless communication functions, and the specification does not provide any indication that the circuitry is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible.
Dependent claim(s) 2-10 and 12-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects 
Therefore, claim(s) 1-20 is/are ineligible under 35 USC §101. 
Claim Rejections - 35 USC § 102
Claims 1-4, 6, 8, 11-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirtenstein et al. (US PGPub. No. 2008/0046383). 
Regarding claims 1 and 11, Hirtenstein discloses a server apparatus [102] comprising circuitry configured to: acquire identification information of an assessment target vehicle from an external server of an assessor (Figure 1; ¶0027, ¶0034); acquire history information of the assessment target vehicle based on the identification information (¶0028); acquire pieces of history information of a plurality of vehicles (¶0036, ¶0043); derive statistical information on the pieces of history information for each of vehicle models (¶0036, ¶0043); and provide first provision information based on the history information of the assessment target vehicle and second provision information based on the statistical information regarding a vehicle model of the assessment target vehicle, to the external server (¶0034, ¶0036, ¶0043). 

Regarding claims 3 and 13, Hirtenstein discloses the server apparatus according to claims 1 and 11, respectively, wherein the circuitry is configured to periodically acquire the pieces of history information of the plurality of vehicles, and accumulate the history information for each of the plurality of vehicles (¶0050). 
Regarding claims 4 and 14, Hirtenstein discloses the server apparatus according to claims 3 and 13, respectively, wherein the circuitry is configured to derive the first provision information and the second provision information based on the pieces of history information of the plurality of vehicles acquired in a predetermined period (¶0057). 
Regarding claims 6 and 16, Hirtenstein discloses the server apparatus according to claims 1 and 11, respectively, wherein the circuitry is configured to derive the statistical information for each of model years of each of the vehicle models (¶0009, ¶0022, ¶0057). 
Regarding claims 8 and 18, Hirtenstein discloses the server apparatus according to claims 1 and 11, respectively, wherein the first provision information includes information on at least one of a driving tendency of a past driver, an engine evaluation, a traction battery evaluation, a maintenance condition, failure history, accident history, and the number of past owners (¶0028). 
Claim Rejections - 35 USC § 103
Claims 5, 9-10, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirtenstein as applied to claims 1 and 11, respectively, above, and further in view of Ramirez et al. (US PGPub. No. 2016/0171521). 

Ramirez, however teaches a system for collecting vehicle information at a remote server including driving style information including at least gas mileage and acceleration information which is organized in the server according to at least vehicle make/model/year (Ramirez ¶0105, ¶0123). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Hirtenstein in view of Ramirez. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Hirtenstein to include wherein the statistical information includes an average of gas mileages, as doing so was a known way of storing data of a plurality of vehicles of interest and taking an average represents an obvious way of expressing such a gas mileage metric across a plurality of vehicles, as recognized by Ramirez (Ramirez ¶0105, 0123).
Regarding claims 9 and 19, Hirtenstein in view of Ramirez teaches the server apparatus according to claims 8 and 18, respectively, wherein the driving tendency is calculated based on at least one of an evaluated value for eco-driving, an evaluated value for safe driving, and an evaluated value for vehicle-friendly driving, the evaluated value for the eco-driving being calculated based on at least one of a gas mileage of the assessment target vehicle and a length of an overall period during which an eco-mode is selected, the evaluated value for the safe driving being calculated based on the number of times a safety equipment mounted on the assessment target vehicle is activated, the evaluation value for the vehicle-friendly driving being calculated based on information relating to rapidity of acceleration, deceleration and steering of the assessment target vehicle (Ramirez ¶0105, 0123). 
. 
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirtenstein as applied to claims 1 and 11, respectively, above, and further in view of Painter et al. (US PGPub. No. 2018/0204253). 
Regarding claims 7 and 17, Hirtenstein discloses the server apparatus according to claims 6 and 16 (Hirtenstein ¶0009, ¶0022, ¶0027-0028, ¶0034, ¶0036, ¶0043, ¶0057), respectively, but appears to be silent on the apparatus further wherein the circuitry is configured to derive the statistical information for each mileage range of each of the model years. 
Painter, however, teaches a vehicle depreciation modelling system that organizes vehicle information using vehicle mileage bands (Painter ¶0014-0015). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Hirtenstein in view of Painter. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Hirtenstein to include wherein the circuitry is configured to derive the statistical information for each mileage range of each of the model years, as doing so was a known way of organizing vehicles according to mileage ranges as opposed to each specific vehicle mileage requiring a new categorization, as recognized by Painter (Painter ¶0014-0015). 
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. Specifically, in Remarks page 9, Applicant argues that:
“Hirtenstein merely discloses that the score generator 102 acquires a VIN from the user. Thus, Hirtenstein fails to disclose that the score generator 102 acquires a VIN from the external server of an assessor.”

Examiner respectfully disagrees with Applicant’s assertion, and maintains that Hirtenstein does, in fact, disclose “circuitry configured to: acquire identification information of an assessment target vehicle from an external server of an assessor” (Figure 1; ¶0027, ¶0034). Hirtenstein discloses that “the user may obtain the Vehicle Identification Number (VIN) for each vehicle and go to a website associated with a system according to the present disclosure. When the user enters each VIN, the number is transferred to an automated vehicle analysis system” (¶0027). In this case, the user represents the assessor. Furthermore, Examiner notes that the claim limitation does not require “that the score generator 102 acquires a VIN from the external server of an assessor”, as asserted by Applicant. 
Applicant further argues in Remarks page 9, that:

“The average in Hirtenstein is predetermined and stored. That is, Hirtenstein fails to disclose that the average is derived for each of a plurality of vehicle models.”

Examiner respectfully disagrees with Applicant’s assertion, and instead maintains that Hirtenstein does, in fact, disclose “circuitry configured to:… derive statistical information on the pieces of history information for each of vehicle models” (¶0036, ¶0043). Hirtenstein specifically discloses “In block 222, data gathered on the target vehicle is compared to the other vehicles in the database. Target attributes may be compared to actual vehicle data or a precompiled amalgamation of the vehicles of a given class. For example, the average number of owners, the average mileage, and other average values may be predetermined and stored for easy comparison. This precompilation of data may be preferable to reduce processing resources required for each score request. Preferably, in an embodiment, these hypothetical average cars are created for each class for which scoring is available. For example, in an embodiment, the system may store the attributes of a hypothetical average overall car, as well as hypothetical average make/model combinations” (¶0043). 
Finally, Applicant argues in Remarks page 9, that:

“Hirtenstein merely discloses that the vehicle score is output. That is, Hirtenstein is silent as to ‘the first provision information’ and ‘second provision information.’”

Examiner respectfully disagrees with Applicant’s assertion and instead maintains that Hirtenstein does, in fact, disclose “circuitry configured to:… provide first provision information based on the history information of the assessment target vehicle and second provision information based on the statistical information regarding a vehicle model of the assessment target vehicle, to the external server” (¶0034, ¶0036, ¶0043). Specifically, information “based on the history information” is provided to the external server as Hirtenstein discloses: “the use may enter a VIN on a third party website, which will be passed to the score generator 102. Score generator 102 retrieves information about that car… It may also retrieve the number of registered owners based on DMV or other records; the number and severity of accidents reported… For example, if no accidents were reported, the car may receive a ten (10), a car with one minor accident a seven (7), a car that was in several major accidents a two (2), etc.” (¶0036). Furthermore, information “based on the statistical information regarding a vehicle model of the assessment target vehicle” is provided to the external server as Hirtenstein discloses: “data gathered on the target vehicle is compared to the other vehicles in the database. Target attributes may be compared to actual vehicle data or a precompiled amalgamation of the vehicles of a given class…This precompilation of data may be preferable to reduce processing resources required for each score request. Preferably, in an embodiment, these hypothetical average cars are created for each class for which scoring is available. For example, in an embodiment, the system may store the attributes of a hypothetical average overall car, as well as hypothetical average make/model combinations” (¶0043). Examiner notes that the provision of scores is indicative of both “first provision information based on the history information of the assessment target vehicle and second provision information based on the statistical information regarding a vehicle model of the assessment target vehicle”, as required by the claim. Hirtenstein more specifically discloses that: “In one embodiment, a single vehicle may receive two sets of numerical scores--one set defining its position with respect to all makes and models, and the second defining its position with respect to same make/model/year vehicles” (¶0022) and further that: “for example, a 2002 Lexus ES having had several owners and high mileage may score well in general, but may be in the lower half when compared to all other 2002 Lexus ES vehicles. Conversely, a 1993 Nissan Sentra with relatively low mileage and one owner may score poorly in general, but well against all other 1993 Nissan Sentras that are still on the road” (¶0023). This example demonstrates Hirtenstein’s provision of scoring based on a target vehicle’s history as well as statistical information regarding a vehicle model. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/              Primary Examiner, Art Unit 3669